Citation Nr: 9932469	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  96-05 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for 
arteriosclerotic heart disease, currently evaluated as 60 
percent disabling.  

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the left elbow, status post fracture, left 
radius and ulna, currently evaluated as 10 percent disabling.  

3.  Entitlement to an original evaluation in excess of the 
noncompensable level for bilateral hearing loss.  

4.  Entitlement to an original evaluation in excess of 10 
percent for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas S. Kelly, Counsel


INTRODUCTION

The veteran had over 25 years of active military service when 
he retired in April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
New Orleans and Los Angeles Department of Veterans Affairs 
(VA) Regional Office (RO).  The veteran's claims folder has 
been transferred to the Los Angeles RO. 

As the veteran noted disagreement with the assignment of the 
initial ratings for tinnitus and bilateral hearing loss and 
properly perfected his appeals as to these issues, the 
propriety of the rating during the time period from the date 
of his initial request for service connection for these 
disorders is currently before the Board.  Grantham v. Brown, 
114 F.3d 1156 (1997); Fenderson v. West, 12 Vet. App. 119 
(1999).  Although the RO had not evaluated the veteran's 
claim in light of Fenderson, the Board finds that there has 
been no due process violation.  That is, the RO has 
considered the appropriate evaluation for the entire period 
since the effective date of the grant of service connection. 


REMAND

A review of the record demonstrates that the veteran, on his 
VA Form 9, received in January 1996, checked the box 
requesting a hearing before a Member of the Board at the 
local VA office.  

The Board observes that in a March 1996 letter to the 
veteran, the RO indicated that he was scheduled to appear 
before a local hearing officer at the RO on May 29, 1996.  In 
a VA Form 8, the RO indicated that a hearing was held and 
that a transcript of the hearing was in the claims folder.  A 
review of the claims folder does not reveal the transcript of 
this hearing.  

The Board further observes that in a January 1999 
supplemental statement of the case, it was indicated that on 
June 8, 1998, the hearing officer noted that the veteran 
requested a BVA Travel Board hearing and that a VA 
examination under the new rating schedule was needed.  

It appears that clarification is needed as to whether the 
veteran appeared for his May 29, 1996, hearing.  If the 
veteran did appear for such a hearing, the transcript should 
be associated with the claims folder.  The Board further 
notes that the veteran has not yet been afforded a hearing 
before a Board member at the RO.  

This case is REMANDED for the following:

1.  The RO should determine if personal 
hearings before a local hearing officer 
were held.  If a hearing was held, a copy 
of the transcript should be associated 
with the claims folder.

2.  The RO should take appropriate action 
to schedule the veteran for a hearing at 
the RO before a Member of the Board.  A 
copy of the notice provided to the 
veteran of the scheduled hearing should 
be placed in the record.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



